 



EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

This Agreement is entered into on June 27, 2003 by and between TASER
International, Inc., a Delaware corporation (the “Buyer”), a Electronic Medical
Research Laboratory, Inc., dba Tasertron, a California corporation a
wholly-owned subsidiary of Taser Technologies, Inc., a California corporation,
Taser Technologies, Inc., a California corporation and Barnet Resnick, an
individual (jointly and severally, the “Sellers”). The Buyer and the Sellers are
referred to collectively herein as the “Parties” and individually as a “Party.”

This Agreement contemplates a transaction in which the Buyer will purchase all
of the assets (and assume no liabilities) of Sellers used in the business of
designing, manufacturing, marketing, selling and supporting their brand stun
guns and related products, in return for cash payments secured by an irrevocable
letter of credit from Buyer.

Now, therefore, in consideration of the mutual promises herein made, the Parties
agree as follows.

1. Definitions.



  1.1   “Acquired Assets” means all right, title, and interest in and to all of
the assets relating to the Business, except for Excluded Assets (as defined
below), including all of its (a) removable tenant improvements, fixtures, and
fittings thereon, (b) tangible personal property (such as computers, and
software loaded thereon, machinery, equipment, inventories of raw materials and
supplies, manufactured and purchased parts, goods in process and finished goods,
furniture, trade show displays, all production equipment, tools, jigs, and dies,
whether finished or not and whether on or off site), (c) intangible personal
property including Intellectual Property, goodwill associated therewith,
licenses and sublicenses to or from a Seller, granted and obtained with respect
thereto, and rights thereunder, remedies against infringements thereof, and
rights to protection of interests therein under the laws of all jurisdictions,
(d) certain agreements, contracts, indentures, mortgages, instruments, Security
Interests (as defined below), guaranties, other similar arrangements, and rights
thereunder, which have been designated by Buyer, (e) deposits, prepayments,
refunds, and rights of recovery, (f) approvals, permits, licenses, orders,
registrations, certificates, variances, and similar rights obtained from
governments and governmental agencies, (g) books, records, ledgers, files,
documents, correspondence, lists, plats, product plans, drawings, and
specifications, creative materials, advertising and promotional materials,
studies, reports, and other printed, electronic or written materials, as it
relates to customers, patents, trademarks, and tooling, (h) rights with respect
to the intellectual property assignments in employee and consultant agreements,
(i) customer and supplier lists, (j) all lawsuits, claims, complaints, demands,
judgments, injunctions, orders and the like against Buyer or any other person,
(k) any warranty claims in favor of Sellers related to the items above, and
(l) the good will of the Business.

 



--------------------------------------------------------------------------------



 





  1.2   “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.     1.3   “Affiliate” means, with respect to a specified person other
than an individual: any person that directly or indirectly controls, is directly
or indirectly controlled by or is directly or indirectly under common control
with such specified persons. For purposes of this definition, (a) “control”
(including “controlling,” “controlled by,” and “under common control with”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and shall be construed
as such term is used in the rules promulgated under the Securities Act of 1933,
as amended (the “Securities Act”).     1.4   “Business” means the design,
manufacture, marketing, selling, and supporting Seller’s brand stun guns and
products.     1.5   “Closing” has the meaning set forth in § 2.6 below.     1.6
  “Closing Date” has the meaning set forth in §2.6 below.     1.7  
“Confidential Information” means any information concerning the businesses and
affairs of the Business that is not generally available to the public.     1.8  
“Corporate Seller” means Electronic Medical Research Laboratories, Inc., dba
Tasertron, a wholly owned subsidiary of laser Technologies, Inc.     1.9  
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other employee benefit plan, program or
arrangement of any kind.     1.10   “Employee Pension Benefit Plan” has the
meaning set forth in ERISA §3(2).     1.11   “Employee Welfare Benefit Plan” has
the meaning set forth in ERISA §3(1).     1.12   “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.     1.13   “Intellectual
Property” means (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all common law, U.S. registered and foreign
trademarks, service marks, trade dress, logos, trade names, and corporate names,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,

2



--------------------------------------------------------------------------------



 





      registrations, and renewals in connection therewith, including the name
“TASER,” “Tasertron” “95 HP” and “121 HP” “TE 86”, “TE 93”, “TE 95”, “Modular
Taser”, “Patrol laser,” and all derivations thereof, (c) all common law, U.S.
registered and foreign copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all domain names, websites, telephone
numbers, (f) all other proprietary rights, (g) all hard copies, electronic
copies and tangible embodiments thereof (in whatever form or medium), and
(h) all claims and rights to assert claims against third parties with respect to
any of the preceding.     1.14   “Knowledge” means actual knowledge after
reasonable investigation.     1.15   “Liability” means any liability or
obligation of whatever kind or nature (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.     1.16   “Multiemployer Plan” has the
meaning set forth in ERISA §3(37).     1.17   “Purchase Price” has the meaning
set forth in §2.4 below.     1.18   “Security Interests” has the meaning set
forth in Section 3.6 below.     1.19   “Tax” or “Taxes” means any income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental, windfall profit, customs, vehicle, airplane,
boat, vessel or other title or registration, capital stock, franchise,
employees’ income withholding, foreign or domestic withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, value added, alternative, add-on minimum and other tax, fee,
assessment, levy, tariff, charge or duty of any kind whatsoever and any
interest, penalty, addition or additional amount thereon imposed, assessed or
collected by or under the authority of any governmental body or payable under
any tax-sharing agreement or any other contract.     1.20   “Tax Return” means
any return (including any information return), report, statement, schedule,
notice, form, declaration, claim for refund or other document or information
filed with or submitted to, or required to be filed with or submitted to, any
governmental body in connection with the determination, assessment, collection
or payment of any Tax or in connection with the administration, implementation
or enforcement of or compliance with any legal requirement relating to any Tax.

3



--------------------------------------------------------------------------------



 



2. Basic Transaction.



  2.1   Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase from the Sellers, and the Sellers agree
to sell, transfer, convey, and deliver to the Buyer, all of the Acquired Assets,
free and clear of all Security Interests, at the Closing for the Purchase Price.
Notwithstanding the foregoing, the transfer of the Acquired Assets pursuant to
this Agreement shall not include the assumption by Buyer of any Liability
related to the Acquired Assets.     2.2   Excluded Assets. Notwithstanding
anything to the contrary contained in Section 2.1 or elsewhere in this
Agreement, the following assets of Sellers (collectively, the “Excluded Assets”)
are not part of the sale and purchase contemplated hereunder, are excluded from
the Acquired Assets and shall remain the property of Sellers after the Closing:



       (i) all cash, cash equivalents and short-term investments, and accounts
receivables;          (ii) all minute books, stock records and corporate seals;
         (iii) the shares of capital stock of each Corporate Seller;    
     (iv) all insurance policies and rights thereunder (except to the extent
specified in the definition of Acquired Assets above);          (v) all
personnel records and other records that each Seller is required by law to
retain in its possession;          (vi) all claims for refund of Taxes and other
governmental charges of whatever nature;          (vii) the security deposit on
deposit with the landlord for the property occupied by Sellers at 1785 Pomona
Road, Suite C, Corona, California 92880;          (viii) attorney/client
privileged communications and personal correspondence; and,          (ix) all
rights of Sellers under this Agreement and the Bill of Sale.



  2.3   No Assumption of Liabilities. Buyer shall not assume nor have any
responsibility for any Liabilities, claims, demands, or causes of action of the
Business or of any Seller (except for those related to the Buyer and
Intellectual Property, as specified above) or related in any way to the Acquired
Assets (collectively, the “Retained Liabilities”), it being acknowledged and
agreed by the Parties that it is the

4



--------------------------------------------------------------------------------



 





      intention of the Parties that all of the foregoing shall be and remain
solely the obligations, liabilities and indebtedness of Sellers.     2.4  
Purchase Price. Except as otherwise provided herein, the Buyer agrees to pay to
the Sellers an aggregate of One Million Dollars ($1,000,000) (the “Purchase
Price”) in payments designated as follows: On June 27, 2003 a cash payment in
the amount of $100,000 payable to Electronic Medical Research Laboratory, Inc.,
dba Tasertron and, a cash payment in the amount of $400,000 payable to Barnet
Resnick; on October 1, 2003 a cash payment in the amount of $250,000 payable to
Barnet Resnick; and on January 2, 2004 a cash payment in the amount of $250,000
payable to Barnet Resnick.     2.5   Cash Distribution to Sellers. Buyer’s
payment of the Purchase Price on the dates and in the amounts stated in
Section 2.4 above shall be secured by an irrevocable letter of credit issued by
Buyer’s banks, the form of which is attached hereto as Exhibit A (the “Letter of
Credit”).     2.6   The Closing. The closing of the transaction contemplated by
this Agreement (the “Closing”) shall take place on June 27, 2003 at a mutually
agreeable location following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the respective Parties will take
at the Closing itself) or such other date as the Parties may mutually determine
(the “Closing Date”).     2.7   Deliveries at the Closing. At the Closing,
(i) the Sellers will deliver to the Buyer the various certificates, instruments,
and documents referred to in §5.1 below; (ii) the Buyer will deliver to the
Sellers the Letter of Credit; (iii) the Sellers will execute, acknowledge (if
appropriate), and deliver to the Buyer (A) assignments (including Intellectual
Property transfer documents) in the forms attached hereto as Exhibit B; (B) such
other instruments of sale, transfer, conveyance, and assignment as the Buyer and
its counsel may request; (C) Stipulation of Dismissal with Prejudice and Sealing
the Case Record and Order of Dismissal with Prejudice and Sealing the Case
Record; (D) the Covenant not to Compete; (E) the Board of Directors and
Shareholders’ resolution authorizing this Agreement; (F) the opinions of
counsel, (G) the Bill of Sale; (H) the sub-license; and (I) Amendments of the
Articles of Incorporation.     2.8   Allocation. The Parties agree to allocate
the Purchase Price among the Sellers and the Acquired Assets for all purposes
(including financial accounting and tax purposes) in accordance with the
allocation schedule attached hereto as Exhibit C. Each Seller shall timely and
properly prepare, execute, file and deliver all such documents, forms and other
information as Buyer may reasonably request to prepare such allocation. Neither
Buyer nor any Seller shall take any position (whether in audits, tax returns or
otherwise) which is inconsistent with such allocation unless required to do so
by applicable law and shall not file any tax return or report (including
Form 8594), or otherwise take a position with federal

5



--------------------------------------------------------------------------------



 





      or state authorities, which is inconsistent with such allocation. The
allocation is intended to comply with Section 1060 of the Internal Revenue Code
of 1986, as amended, and related regulations (the “Code”).

     3. Representations and Warranties of the Sellers. The Sellers represent and
warrant to their Knowledge, jointly and severally, to the Buyer that the
statements contained in this §3 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date and each
payment date, except as set forth in the disclosure schedule accompanying this
Agreement and initialed by the Parties (the “Disclosure Schedule” attached
hereto as Exhibit D). The Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this §3.



  3.1   Organization of the Sellers. Corporate Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California.     3.2   Capitalization. The authorized equity securities of each
Corporate Seller consists of: 100,000 shares of Series A common stock, of which
862 shares are issued and outstanding, and owned by Taser Technologies, Inc.,
and 10,000 Series B common stock of which no shares are issued. Taser
Technologies, Inc. is and will be on the Closing Date the record and beneficial
owner and holder all of the shares. There are no contracts or agreements
relating to the issuance, sale or transfer of any equity securities or other
securities of any Corporate Seller. None of the outstanding equity securities of
any Corporate Seller was issued in violation of the Securities Act, or any other
legal requirement.     3.3   Authorization of Transaction. Each Seller has full
power and authority (including full corporate power and authority) to execute
and deliver this Agreement and to perform its obligations hereunder. Without
limiting the generality of the foregoing, the board of directors of each
Corporate Seller and stockholders of each Corporate Seller has duly authorized
the execution, delivery, and performance of this Agreement by each Corporate
Seller. This Agreement constitutes the valid and legally binding obligation of
each Seller, enforceable in accordance with its terms and conditions.     3.4  
Noncontravention. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Seller is subject or any provision of its charter or bylaws
or (ii) conflict with, result in a breach of or constitute a default under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Seller is a party, except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or Security Interest would not have a material adverse effect on the ability of
the Parties to consummate the transactions contemplated by this Agreement. The
Seller does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to

6



--------------------------------------------------------------------------------



 





      consummate the transactions contemplated by this, except where the failure
to give notice, to file, or to obtain any authorization, consent, or approval
would not have a material adverse effect on the ability of the Parties to
consummate the transactions contemplated by this Agreement.     3.5   Each
Seller is the owner of all claims and has not assigned any such claims against
the Buyer.     3.6   Title to Assets. The Sellers have good and marketable title
to the Acquired Assets free and clear of all security interests, liens, claims
or encumbrances of any kind (“Security Interests”). Schedule 3.6 of the
Disclosure Schedule lists in detail all of the Acquired Assets and their
location. The Acquired Asset excluding the Excluded Assets and the trade booth
used by, but not owned by Sellers (a) constitute all of the assets, tangible, of
any nature whatsoever, necessary to operate the Business in the manner presently
operated by Sellers and (b) include all of the operating assets of Sellers.    
3.7   Since the fiscal year ended 2002, there has not been any material adverse
change in the Business. Without limiting the generality of the foregoing, since
that date:



(i)   except in the ordinary course of business, none of the Sellers have sold,
leased, assigned or otherwise transferred any assets related in any way to the
Business, tangible or intangible, or any interest in any such asset, in the
previous 180 days;   (ii)   except as referred to in the Disclosure Schedule, no
Seller has accelerated, terminated, made material modifications to, or cancelled
any agreement, contract, lease, or license to which Sellers are a party or by
which any of them is bound; and   (iii)   none of the Sellers have granted any
lease, license or sublicense of any rights under or with respect to any
Intellectual Property or other Acquired Assets.



  3.8   Undisclosed Liabilities. No corporate Seller has any Liability (and
there is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability), including any Liability for attorneys fees or expenses
in connection with any lawsuits, claims, injunctions, and orders or otherwise,
and Seller, Barnet Resnick has no liability which would effect the title, or
constitute an encumbrance, or a prohibition against use of the Patents.     3.9
  Legal Compliance. Each of the Sellers and Affiliates has complied with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder and including the
Foreign Corrupt Practices Act, 15 U.S.C. 78dd-l et seq.) of federal, state,
local, and foreign governments (and all agencies thereof), and no action, suit,
proceeding, hearing,

7



--------------------------------------------------------------------------------



 





      investigation, charge, complaint, claim, demand, or notice has been filed
or commenced against any of them alleging any failure so to comply.     3.10  
Intellectual Property. For purposes of this Section 3.10, the term “Acquired IP”
means all Intellectual Property that is included in the Acquired Assets.

              a.   Except as disclosed in the Disclosure Schedule, Seller owns
or have the rights to use, without payments to any other person, all
Intellectual Property. Each item of Intellectual Property owned or used by any
Seller will be transferred to Buyer on the Closing Date.               b.  
Except as disclosed in the Disclosure Schedule and to Seller’s actual knowledge,
Seller, and no product manufactured, designed, marketed, sold, leased or
licensed by any Seller, has interfered with, infringed upon or misappropriated
any Intellectual Property right of any third party, and no Seller (or any agent,
advisor or management level employee of any Seller with direct responsibility
for Intellectual Property matters) has ever received any charge, complaint,
claim, demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that any Seller must license
or refrain from using any Intellectual Property rights of any third party)
except for charges, complaints, claims, demands and notices that have been fully
and finally resolved. To Sellers’ actual knowledge, no third party has
interfered in any material way with, infringed upon or misappropriated any
Intellectual Property related to the Business.               c.  
Schedule 3.10(c)-A identifies each item of Intellectual Property that any Seller
owns or controls that he or it has filed, recorded or registered, or applied to
file, record or register, with any governmental entity or domain name registrar,
and Schedule 3.10(c)-B identifies each license or agreement that any Seller has
granted to any third party with respect to any Intellectual Property owned or
controlled by that Seller. With respect to each item of Intellectual Property
required to be identified in Schedule 3.10(c)-A and the Intellectual Property
subject to the licenses and agreements required to be identified in
Schedule 3.10(c)-B: (A) Sellers are the sole owners and possess all right,
title, and interest in and to the item, free and clear of any Security Interest,
license, or other restriction; (B) Except for as set forth in the Disclosure
Schedule, the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge that names any Seller nor Affiliate; (C) Except
as set forth in the Disclosure Schedule hereby, no action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand naming Seller nor
Affiliate is pending or has been threatened in writing that challenges the
legality, validity, enforceability, registrations, use or ownership of the item;
(D) no Seller nor Affiliate is currently bound by any agreement to indemnify any
person for or against any interference, infringement, misappropriation or other
conflict with respect to the item; Each item of

8



--------------------------------------------------------------------------------



 

                  Intellectual Property described in Schedule 3.10(c)-A and in
Schedule 3.10(c)-B is included in the term “Acquired IP.”               d.  
Schedule 3.10(d) identifies each item of Intellectual Property that any third
party owns or licenses and that Sellers use in connection with the Business
pursuant to license, sublicense, agreement, or permission. With respect to each
item of Intellectual Property required by this subsection (d) to be identified
in Schedule 3.10(d): no party to the license, sublicense, agreement or
permission is in breach or default, and no event has occurred that with notice
or lapse of time would constitute a breach or default, that would in either case
permit termination, modification or acceleration thereunder; no party to the
license, sublicense, agreement or permission, has repudiated in writing any
material provision thereof. The license, sublicense, agreement or permission for
each item of Intellectual Property described in Schedule 3.10(d) is included in
the term “Acquired IP.”               e.   No former or current employees of any
Seller or any Seller Affiliate have filed, asserted in writing or, to Sellers’
Knowledge (including agents, advisors or management employees of any Seller with
direct responsibility for Intellectual Property matters), threatened in writing
any claim against any Seller or any Seller Affiliate in connection with such
employee’s involvement in the conception and development of any of the Acquired
IP. All former or current employee, agents and consultants who have contributed
in any material to or participated in the conception and development of the
Acquired IP, have delivered, and executed an assignment to Sellers, copies of
which have been delivered to Buyer.               f.   Except as set forth in
the Disclosure Schedule and except as to the Acquired IP As of the Closing Date,
no former or current shareholder, employee, director or officer of any Seller
will have any rights to future royalty payments, or license fees from any Seller
from licenses, technology agreements or other agreements, whether written or
oral, between any such person and any Seller.               g.   Sellers have in
their possession or control: (i) correct and complete, fully-executed copies of
all of the licenses and agreements (as amended to date) that are identified on
Schedule 3.10(c)-B and (iv); and (ii) correct and complete copies of all
patents, registration certificates, renewal certificates, applications,
prosecution histories, and all documents submitted to or received from the
relevant patent, copyright, trademark, domain name or other authorities in the
United States and foreign jurisdictions, as the case may be) relating to each
item of the Intellectual Property identified on Schedule 3.10(c)-A.            
  h.   Sellers have delivered to Buyer: (i) correct and complete, fully-executed
copies of all of the documents described in the preceding subsection.

9



--------------------------------------------------------------------------------



 





  3.11   Contracts. Schedule 3.11 of the Disclosure Schedule lists the
contracts, licenses and other agreements related to the Business to which any of
the Sellers is a party: The Sellers have delivered to the Buyer a correct and
complete copy of each written agreement listed in Schedule 3.11 of the
Disclosure Schedule (as amended to date) (A) no party is in material breach or
default, and no event has occurred which with notice or lapse of time would
constitute a material breach or default, or permit termination, modification, or
acceleration, under the agreement; and (B) no party has repudiated any material
provision of the agreement.     3.12   Litigation. Schedule 3.12 of the
Disclosure Schedule sets forth each instance in which any of the Sellers (i) are
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (ii) is a party or, to the knowledge of any of the Sellers, is
threatened to be made a party to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator.     3.13   Employee Benefit Plans.

              a.   The Corporate Seller does not and has never maintained any
(Employee Benefit Plans as defined in ERISA.)               b.   No Seller
contributes to, has any obligation to contribute for Employees of Sellers, nor
has any liability (including withdrawal liability as defined in ERISA §4201)
under or with respect to (i) any Employee Pension Benefit Plan that is a
“defined benefit plan” (as defined in ERISA §(35)).               c.   No asset
of any Seller is subject to any Lien under ERISA or the Code, or (ii) any
Multiemployer Plan.



  3.14   Tax Matters.

              a.   Each Seller has timely filed all Tax Returns that it was
required to file. All such Tax Returns were correct and complete in all
respects. All Taxes owed by each Seller (whether or not shown or required to be
shown on any Tax Return) have been paid. Except for the 2002 Income Tax Returns,
no Seller currently is the beneficiary of any extension of time within which to
file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where any Seller does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction. There are no liens on any of the
assets of any Seller that arose in connection with any failure (or alleged
failure) to pay any Tax.               b.   Each Seller has withheld and paid
all Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.

10



--------------------------------------------------------------------------------



 

              c.   No Seller stockholder and no director or officer (or employee
responsible for Tax matters) of any Seller expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed. There is
no dispute or claim concerning any Tax Liability of any Seller either
(A) claimed or raised by any authority in writing or (B) as to which any of
Seller’s stockholders and the directors and officers (and employees responsible
for Tax matters) of any Seller has knowledge based upon personal contact with
any agent of such authority which may materially effect the title constitute an
encumbrance of or prohibit the use of the Acquired Assets.



  3.15   Schedule 3.15 of the Disclosure Schedule lists all customers together
with their address and contact information. Seller shall provide all other sales
documentation.     3.16   Certain Business Relationships. None of the Sellers or
Affiliates own any asset, tangible or intangible, which is used in the Business,
which is not being transferred hereby except for the Excluded Assets and the
trade booth used but not owned by Seller.     3.17   Brokers’ Fees. No Seller or
any Affiliate has any Liability or obligation to pay any fees or commissions to
any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which Buyer could become liable or obligated.     3.18  
Disclosure. The representations and warranties contained in this §3 do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order, to make the statements and information contained in
this §3 not misleading. There does not now exist any event, condition or other
matter, or any series of events, conditions or other matters, individually or in
the aggregate, adversely affecting the Acquired Assets that has not been set
forth in this Agreement or the Disclosure Schedule or specifically disclosed to
Buyer in writing by Sellers.

4.     Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Sellers that the statements contained in this §4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §4), except as set
forth in Schedule 4 the Disclosure Schedule. The Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this §4.

              a.   Organization of the Buyer. The Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.

11



--------------------------------------------------------------------------------



 

              b.   Authorization of Transaction. The Buyer has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Buyer, enforceable
in accordance with its terms and conditions.               c.  
Noncontravention. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Buyer is subject or any provision of its charter or bylaws or
(ii) conflict with, result in a breach of or constitute a default under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party, except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or Security Interest would not have a material adverse effect on the ability of
the Parties to consummate the transactions contemplated by this Agreement. The
Buyer does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this,
except where the failure to give notice, to file, or to obtain any
authorization, consent, or approval would not have a material adverse effect on
the ability of the Parties to consummate the transactions contemplated by this
Agreement.               d.   Dissemination of Financial Statements. As part of
Buyer’s due diligence it has been provided copies of Corporate Seller’s
financial statements. Buyer represents and warrants that it shall permit only
the executive officers, directors and auditors access to such statement and
shall not otherwise disseminate the statements through January 2, 2004.

5. Conditions to Obligation to Close.



  5.1   Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

12



--------------------------------------------------------------------------------



 

              a.   the representations and warranties set forth in §3 above
shall be true and correct in all material respects at and as of the Closing
Date;       b.   the Sellers shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;       c.  
Buyer shall have received evidence of the releases of all Security Interests on
the Acquired Assets satisfactory to Buyer and its counsel;       d.   Delivery
of a Bill of Sale in the form attached as Exhibit E and such other instruments
of assignment, transfer and conveyance as Buyer shall request to convey to Buyer
good title to the Acquired Assets;       e.   Delivery of all instruments of
assignment relating to the Intellectual Property;       f.   the Sellers shall
have arranged for Buyer to acquire possession of and effect the transfer and/or
assignments to Buyer of all of the Acquired Assets, excepting: the assignments
of Intellectual Property which will be delivered at closing pursuant to section
(e); the correspondence files identified in 1.1(g) which will be delivered
post-closing and the china tool which will be delivered post-closing;       g.  
no notice has been received by Seller of any action, suit, or proceeding shall
be pending before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Buyer to own the
Acquired Assets;       h.   each Seller shall have delivered to the Buyer a
certificate to the effect that each of the conditions specified above is
satisfied in all respects in form and substance as set forth in Exhibit F;      
i.   the Buyer shall have received from counsel to the Sellers an opinion in
form and substance as set forth in Exhibit G attached hereto, addressed to the
Buyer, and dated as of the Closing Date;       j.   Seller, Barnet Resnick,
shall have signed a covenant not to compete in the Business for a period of
seven (7) years in form and substance as set forth in Exhibit H;       k.  
Seller, Barnet Resnick, shall have executed and delivered sub-license agreement
in a form and substance as set forth in Exhibit I.

13



--------------------------------------------------------------------------------



 

              l.   all actions to be taken by the Sellers in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby shall be satisfactory in form and substance to Buyer.      
m.   all board and shareholder resolutions approving the transaction.       n.  
executed Amendment to the Articles of Incorporation of Corporate Sellers
changing the corporate names.       o.   abandonment of the fictitious business
name “Tasertron.”

The Buyer may waive any condition specified in this §5.1 if it executes a
writing so stating at or prior to the Closing.



  5.2   Conditions to Obligation of the Sellers. The obligation of the Sellers
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:

              a.   the representations and warranties set forth in §4 above
shall be true and correct in all material respects at and as of the Closing
Date;       b.   the Buyer shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;              
c.   no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);               d.   the Buyer shall have delivered to the
Sellers a certificate to the effect that each of the conditions specified above
is satisfied in all respects in form and substance as set forth in Exhibit J;  
            e.   the Sellers shall have received from counsel to the Buyer an
opinion in form and substance as set forth in Exhibit K attached hereto,
addressed to the Sellers, and dated as of the Closing Date,               f.  
post the Letter of Credit referenced in Section 2.5 herein above.              
g.   board of directors resolution approving this Agreement and its related
transaction.

14



--------------------------------------------------------------------------------



 



The Sellers may waive any condition specified in this §5.2 if they execute a
writing so stating at or prior to the Closing.

     6. Post closing obligations. In addition to all other covenants, conditions
and representations of Sellers and Buyers which continue after the Closing Date,
the parties agree to the following post-closing obligations:



         (i)       From the Closing Date through January 2, 2004, no Sellers
shall make a general assignment for the benefit of creditors, file a voluntary
petition in bankruptcy or for reorganization or arrangement under the bankruptcy
laws.            (ii)      In the event that an involuntary petition in
bankruptcy is filed against any Seller. Sellers shall take whatever action is
necessary to effect a dismissal of such petition prior to January 2, 2004.    
       (iii)     Sellers shall accomplish the following:

          a.        shall file the Amended Articles of Incorporation with the
California Secretary of State.           b.        shall file and record any
required abandonment of the Tasertron fictitious business name.          
c.        shall deliver the correspondence files to Buyer on or before July 3,
2003.           d.        shall deliver the china mold to Buyer by no later than
September 30, 2003.



         (iv)     the obligations of Buyers regarding the dissemination of
Seller’s financial statements shall survive the Closing Date and continue
through and until January 3, 2004.

     7. Remedies for Breaches of this Agreement.



  7.1   Survival of Representations and Warranties. All of the representations,
warranties and covenants of the Sellers shall survive the Closing (even if the
Buyer knew or had reason to know of any misrepresentation or breach of warranty
which effect the ability to provide clear title to the Acquired Assets or which
would encumber or restrict the ability to use the Acquired Assets at the time of
Closing) and continue in full force and effect up and until January 2, 2004.
Provided, however, should any claims be made prior to January 3, 2004, the
representation and warranties shall continue in full force and effect as to that
claim until resolved.     7.2   Indemnification Provisions for Benefit of the
Buyer. Each Seller, jointly and severally, agrees to indemnify the Buyer from
and against the entirety of any Adverse Consequences the Buyer may pay resulting
from, arising out of, relating to, in the nature of, or caused by the following
only as it relates to affording the

15



--------------------------------------------------------------------------------



 





      Buyer clear title, release of any encumbrances on restriction on use of
the Acquired Assets:

              a.   any Breach of any representation or warranty made by that
Seller in (i) this Agreement (without giving effect to any supplement to the
Disclosure Schedule), (ii) the Disclosure Schedule, (iii) the supplements to the
Disclosure Schedule, (iv) the certificates delivered pursuant to Section 5.1,
(v) any transfer instrument or (vi) any other certificate, document, writing or
instrument delivered by any Seller pursuant to this Agreement;               b.
  any Breach of any covenant or obligation of any Seller in this Agreement or in
any other certificate, document, writing or instrument delivered by any Seller
pursuant to this Agreement;               c.   any Liability arising out of the
ownership or operation of the Acquired Assets prior to the Closing Date;        
      d.   any brokerage of finder’s fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
any Person with any Seller (or any Person acting on their behalf) in connection
with any of the transactions contemplated by this Agreement;               e.  
any product or component thereof manufactured by or shipped, or any services
provided by, any Seller, in whole or in part, prior to the Closing Date;        
      f.   any noncompliance with any bulk sales laws or fraudulent transfer law
in respect of the transactions contemplated by this Agreement;               g.
  any liability under the WARN Act or any similar state or local legal
requirement that may result from an “Employment Loss”, as defined by 29 U.S.C.
sect. 2101(a)(6), caused by any action of any Seller prior to the Closing or by
Buyer’s decision not to hire previous employees of any Seller; or              
h.   any liability, claim or expense of the Sellers (including any liability of
the Sellers that becomes a liability of the Buyer under any bulk transfer law of
any jurisdiction under any common law doctrine of de facto merger or successor
liability, or otherwise by operation of law).               g.   any of the
Excluded Assets or Retained Liabilities;               h.   the ownership or use
of the Acquired Assets or the operation of the Business on or before the Closing
Date.



  7.3   Indemnification Provisions for Benefit of the Sellers. The Buyer agrees
to indemnify the Sellers from and against the entirety of any Adverse
Consequences the Sellers may suffer resulting from, arising out of, relating to,
in the nature of,

16



--------------------------------------------------------------------------------



 





      or caused by any breach of Buyer’s representations, warranties, and
covenants contained in this Agreement.     7.4   Set off. Buyer shall provide
notice of receipt of any claim for which Sellers are required to indemnification
pursuant to Section 7. After receipt of written notice, Sellers shall have sixty
(60) days from the date of such notice (the “cure period”) to pay, cure,
investigate and compromise such claim. Should Sellers believe such claim to be
an invalid claim, not entitling Buyer to indemnification, hereunder, Sellers may
initiate proceedings seeking an adjudication of the validity of such claims
within the cure period. Should Sellers initiate such proceedings within the cure
period, Buyer shall not pay such claim but shall set off the amount of the claim
against any payment due under the letter of credit and shall hold this amount in
abeyance in a mutually agreeable escrow account until either Seller and Buyer
jointly agree to such payment or invalidity or joint direction from such time as
the claim is adjudicated and Buyer shall then pay such amount to the prevailing
party. Buyer may set off any amounts to which it may be entitled under this
Section 7 against amounts otherwise payable under this Agreement and the letter
of credit to any Seller. The exercise of such right of setoff by Buyer in good
faith, whether or not ultimately determined to be justified, will not constitute
an event of default under this Agreement or the Letter of Credit. Neither the
exercise of nor the failure to exercise such right of setoff will constitute an
election of remedies or limit Buyer in any manner in the enforcement of any
other remedies that any be available to it.     7.5   Matters Involving Third
Parties.

              a.   If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter which may give rise to a claim for
indemnification (a “Third Party Claim”) against the other Party (the
“Indemnifying Party”) under this Agreement, then the Indemnified Party shall
promptly but in no event any later than 5 business days thereafter, notify the
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party thereby is prejudiced.               b.   The
Indemnifying Party will have the right to assume the defense of the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party at any time within 15 days after the Indemnified Party has given notice of
the Third Party Claim; and provided, further, that the Indemnifying Party must
conduct the defense of the Third Party Claim actively and diligently thereafter
in order to preserve all rights in this regard; and provided further that the
Indemnified Party may retain separate co-counsel to participate in the defense
of the Third Party Claim.               c.   So long as the Indemnifying Party
has assumed and is conducting the defense of the Third Party Claim in accordance
the above provisions,

17



--------------------------------------------------------------------------------



 

                  (A) the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party (not to be withheld
unreasonably) unless the judgment or proposed settlement involves only the
payment of money damages by the Indemnifying Party does not impose an injunction
or other equitable relief upon the Indemnified Party, and contains a complete
release of the Indemnified Party and (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably).               d.   In the event the
Indemnifying Party does not assume and conduct the defense of the Third Party
Claim in accordance with the above provisions, however, (A) the Indemnified
Party may defend against, and consent to the entry of any judgment or enter into
any settlement with respect to, the Third Party Claim in any manner it
reasonably may deem appropriate (and the Indemnified Party need not consult
with, or obtain any consent from, the Indemnifying Party in connection
therewith) and (B) the Indemnifying Party will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent and (C) if the Indemnified Party is the Buyer, it may set off the
amount of such Third Party Claim against payments owed under this Agreement.

8. Termination.



  8.1   Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:

              a.   by Buyer if any condition in Section 5.1 has not been
satisfied as of the date specified for Closing in the first sentence of
Section 2.6 or if satisfaction of such a condition by such date is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement), and Buyer has not waived such condition on or
before such date;               b.   by all, but not less than all, of the
Sellers if any condition in Section 5.2 has not been satisfied as of the date
specified for Closing in the first sentence of Section 2.6 or if satisfaction of
such a condition by such date is or becomes impossible (other than through the
failure of any Seller to comply with its obligations under this Agreement), and
the Sellers have not waived such condition on or before such date;              
c.   the Buyer and the Sellers may terminate this Agreement by mutual written
consent at any time prior to the Closing;

18



--------------------------------------------------------------------------------



 

              d.   the Buyer may terminate this Agreement by giving written
notice to the Sellers at any time prior to the Closing (A) in the event any
Seller has breached any material representation, warranty, or covenant contained
in this Agreement or (B) if the Closing shall not have occurred on or before
June 27, 2003, and,               e.   all, but not less than all, of the
Sellers may terminate this Agreement by giving written notice to the Buyer at
any time prior to the Closing (A) in the event the Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, or (B) if the Closing shall not have occurred on or before
June 27, 2003.



  8.3   Effect of Termination. If any Party terminates this Agreement pursuant
to §7.1 above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Party (except for any
liability of any Party then in breach).

9. Miscellaneous.



  9.1   Attorney-in-fact. Effective as of the Closing Date, each Seller hereby
constitutes and appoints the Buyer and its successors and assigns, as the true
and lawful attorney-in-fact of each Seller to take all action which the Buyer
deems proper in order to permit for Buyer to confirm and transfer title of any
Acquired Assets. Each Seller acknowledges that the foregoing powers are coupled
with an interest and are irrevocable.     9.2   Press Releases and Public
Announcements. The Sellers shall not issue any press release or public
announcement relating to the subject matter of this Agreement without the prior
written approval of the Buyer; provided, however, that the Buyer may make any
public disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities.     9.3
  No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.     9.4   Entire Agreement. This Agreement (including the
documents referred to herein) constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements, or representations
by or between the Parties, written or oral, to the extent they related in any
way to the subject matter hereof.     9.5   Succession and Assignment. This
Agreement shall be binding upon and inure to the benefit of the Parties named
herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Party.

19



--------------------------------------------------------------------------------



 





  9.6   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.     9.7   Headings. The
section headings contained in this Agreement are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.
    9.8   Notices. All notices, requests, demands, claims, and other
communications permitted or required hereunder will be in writing. Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient as set forth below:

      If to the Sellers:   Barnet Resnick
Vogt & Resnick
Law Corporations
4400 MacArthur Blvd., Ninth Floor
Newport Beach, CA 92660       If to the Buyers:   Rick Smith
Chief Executive Officer
TASER International, Inc.
7860 East McClain Drive, Suite 2
Scottsdale, AZ 85260-1627       Copy to:   Douglas Klint
Vice President and General Counsel
TASER International, Inc.
7860 East McClain Drive, Suite 2
Scottsdale, AZ 85260-1627

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

20



--------------------------------------------------------------------------------



 





  9.9   Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.     9.10  
Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the Buyer and the
Sellers. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.     9.11   Severability. Any term or
provision of this Agreement that is invalid or unenforceable in any situation in
any jurisdiction shall not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.
    9.12   Expenses. Each of the Buyer and the Sellers will bear his, its or
their own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.    
9.13   Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.     9.14  
Incorporation of Exhibits and Schedules. The Exhibits and Schedules identified
in this Agreement are incorporated herein by reference and made a part hereof.  
  9.15   Tax Matters. The Sellers will be responsible for the preparation and
filing of all Tax Returns for the Sellers for all periods as to which Tax
Returns are due after the Closing Date (including the consolidated, unitary, and
combined Tax Returns for the Sellers which include the operations of the
Business for any period ending on or before the Closing Date). The Sellers will
make all payments required with respect to any such Tax Return. The Sellers
shall pay in a timely manner all Taxes resulting from or payable in connection
with the sale of the Acquired Assets pursuant to this Agreement, regardless of
the person on whom such Taxes are imposed by legal requirements.

21



--------------------------------------------------------------------------------



 





  9.16   Retained Liabilities. In addition to payment of Taxes pursuant to
Section 8.15, the Sellers shall pay, or make adequate provision for the payment,
in full all of the Retained Liabilities and other Liabilities of Seller under
this Agreement.     9.17   Further Assurances. The Parties shall cooperate
reasonably with each other and with their respective representatives in
connection with any steps required to be taken as part of their respective
obligations under this Agreement, and shall (a) furnish upon request to each
other such further information; (b) execute and deliver to each other such other
documents; and (c) do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions contemplated hereby.     9.18   Bulk Transfer Laws. Sellers
shall comply with the provisions of any bulk transfer laws of any jurisdiction
in connection with the transactions contemplated by this Agreement.     9.19  
Waiver; Remedies Cumulative. The rights and remedies of the Parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any Party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such”
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one Party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other
Party(ies), (b) no waiver that may be given by a Party will be applicable except
in the specific instance for which it is given; and (c) no notice to or demand
on one Party will be deemed to be a waiver of any obligation of that Party or of
the right of the Party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.     9.20   Specific Performance. Each Party acknowledges
and agrees that the other Party would be damaged irreparably in the event any
provision of this Agreement not performed in accordance with its specific terms
or otherwise is breached, so that a Party shall be entitled to injunctive relief
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in addition to
any other remedy to which such Party may be entitled, at law or in equity. In
particular, the Parties acknowledge that the business of the Sellers is unique
and recognize and affirm that in the event any Seller breaches this Agreement,
money damages would be inadequate and Buyer would have no adequate remedy at
law, so that Buyer shall have the right, in addition to any other rights and
remedies existing in its favor, to enforce its rights and the other Parties’
obligations hereunder not only by action for damages but also by action for
specific performance, injunctive, and/or other equitable relief.

22



--------------------------------------------------------------------------------



 





  9.21   Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Orange County, California,
in any action or proceeding arising out of or relating to this Agreement and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Any
Party may make service on any other Party by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in §8.8 above. Nothing in this §8.21, however, shall
affect the right of any Party to serve legal process in any other manner
permitted by law or in equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or in equity.     9.22  
Attorney’s Fees and Costs. In the event of a dispute arising out of or an action
related to this Agreement, the prevailing party shall be entitled to recover an
award of attorney’s fees and costs. Prevailing Party shall mean with respect to
monetary relief a party that recovers fifty percent (50%) or more of what it
seeks in arbitration or in court. With respect to equitable relief it shall mean
a judgment or award that provides the party with the majority of the equitable
relief it seeks to be determined by the arbitrator or judge as the case may be.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

TASER International, Inc.

      By:   /s/ Patrick W. Smith    

--------------------------------------------------------------------------------

Name:   Patrick W. Smith Title:   CEO

      By:   /s/ Barnet Resnick    

--------------------------------------------------------------------------------

Name:   Barnet Resnick

Taser Technologies, Inc.

      By:   /s/ Barnet Resnick    

--------------------------------------------------------------------------------

Name:   Barnet Resnick Title:   President

23



--------------------------------------------------------------------------------



 



Electronic Medical Research Laboratory, Inc., dba Tasertron

      By:   /s/ Barnet Resnick    

--------------------------------------------------------------------------------

Name:   Barnet Resnick Title:   President

24